Citation Nr: 1038432	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of cold 
weather injuries of the feet and fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from August 1949 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, 
denying the Veteran's claim.  This claim was previously remanded 
by the Board in June 2009 for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not suffer from any chronic residuals due to 
cold weather exposure during active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for the residuals of cold weather injuries of the feet and 
fingers have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 
3.303, 3.307, 3.309 (2010).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in May 2005 and May 2006 addressed 
all notice elements listed under 3.159(b)(1) and the May 2005 
letter was sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned) until after the initial 
adjudication of the claim in the May 2006 letter, the claim was 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA attempted to obtain the Veteran's service medical 
records.  However, VA was only able to obtain a copy of the 
Veteran's separation examination, as the rest of his records are 
believed to have been lost in the 1973 fire at the National 
Personnel Records Center (NPRC).  Also, the Veteran received a VA 
medical examination in November 2009, and VA has obtained these 
records as well as copies of the Veteran's private treatment 
records.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its June 2009 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for a medical examination and the appellant 
attended that examination.  The AMC later issued a rating 
decision and a Supplemental Statement of the Case (SSOC).  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

At the outset of this discussion, the Board notes that it appears 
that most of the Veteran's service medical and personnel records 
have been destroyed in a fire at the National Personnel Records 
Center (NPRC) in 1973, and have not been located.  Under such 
circumstances, the United States Court of Appeals for Veterans 
Claims (Court) has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Because the Veteran's medical and 
personnel records remain absent from the file, the Board's 
analysis has been undertaken with the heightened obligation set 
forth in Cuevas and O'Hare in mind.  It is further noted, 
however, that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Veteran contends that he is entitled to service connection 
for the residuals of cold weather injuries he suffered to the 
feet and fingers during the Korean War.  The Veteran's DD-214 
confirms that the Veteran served in Korea where he was the 
recipient of 4 Bronze Campaign Stars.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that the Veteran does not suffer from any chronic cold injury 
residuals.  

The only service treatment record recovered is the Veteran's May 
1952 separation examination.  According to the examination 
report, the Veteran's skin was normal at the time of separation 
from active duty.  There was no mention of a history of frostbite 
or any current residuals of cold exposure at the time of 
separation.  The record does contain a letter from an individual 
asserting to be a doctor who served in Korea at the time of the 
Veteran's service.  According to this individual, many 
individuals who suffered from frostbite were unable to turn 
themselves in at the aid station due to an inundation of other 
injuries that monopolized the resources.  However, the letter 
does not indicate whether the Veteran was one of these 
individuals.  Therefore, there is no evidence of a chronic 
disability during active military service.  

The post-service treatment records also fail to demonstrate that 
the Veteran has suffered chronic residuals of a cold related 
injury since his separation from active duty in 1952.  There is 
no evidence of treatment for claimed cold injury residuals until 
June 2006.  According to a June 2006 letter prepared by a private 
physician with the initials M.L.C., the Veteran was having a lot 
of problems with his lower extremities and hands.  Specifically, 
the Veteran was complaining of cold intolerance, pain, and 
paresthesias in the feet and hands.  It was also noted that the 
Veteran suffered from osteoarthritis and what sounded like 
restless leg syndrome.  Dr. C noted that he thought that the 
Veteran probably had some long-term effects from cold injury.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical treatment for cold injury 
residuals for more than 50 years after separation from active 
duty tends to suggest that the Veteran has not suffered from 
chronic residuals of an in-service cold injury.  

The record also contains an undated private medical record that 
was initially received by VA in October 2008.  The record notes 
that the Veteran was suffering from "[p]ossibly/probably" 
chilblain from a prior history of frostbite.  However, another 
private treatment record dated October 2008 notes that an 
inspection of the Veteran's skin revealed it to be warm to the 
touch with no obvious abnormalities.  A September 2009 private 
treatment record also notes that the Veteran's skin had no rash, 
sores that were slow to heal, or excessive bruising.  Therefore, 
these records do not demonstrate that the Veteran currently 
suffers from a chronic skin disability of the feet or hands.  

The Veteran was afforded a VA examination in November 2009.  The 
Veteran reported suffering frostbite of the feet in Korea that 
was treated with warm soaks.  He denied suffering frostbite of 
the hands.  Upon examination, it was noted that the Veteran did 
not experience pain or hyperhidrosis on the parts claimed to be 
affected, and he did not have a history of amputations related to 
the cold injury, other tissue loss or Raynaud's phenomenon.  
There was also no evidence of cold sensitivity, tingling, 
weakness, swelling, abnormal color, decreased or loss sensation, 
broken down or ulcerated tissue, or nail abnormalities.  However, 
the Veteran did suffer from arthritis and stiffness in both feet.  
The skin temperature was also noted to be cooler than normal with 
decreased hair growth.  The examiner diagnosed the Veteran with 
bilateral Achilles enthesophytes bilaterally and degenerative 
joint disease of the right first metatarsophalangeal joint.  No 
other diagnoses were assigned.  The examiner concluded that the 
Veteran's degenerative joint disease of the feet was less likely 
than not caused by or a result of cold injury in military 
service.  The examiner concluded that the symptoms described by 
the Veteran were more likely related to arthritic changes in his 
feet which were most likely due to the effects of aging.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for the residuals 
of a cold injury.  There is no evidence of chronic residuals of a 
cold injury noted in the May 1952 separation examination.  In 
fact, there is no medical evidence of treatment for claimed cold 
injury residuals for more than 50 years after separation from 
active duty.  Upon examination in November 2009, the examiner 
concluded that the Veteran suffered from degenerative joint 
disease of the feet that was less likely than not related to in-
service cold exposure, but rather, due to the natural aging 
process.  No other diagnoses were assigned upon examination.  
Therefore, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection.  

The Board recognizes that Dr. C noted in his June 2006 letter 
that the Veteran "probably" had some cold injury residuals.  
However, "probably" is not a confirmed diagnosis.  Furthermore, 
Dr. C did not indicate what clinical data or rationale he relied 
on in making this assessment.  The Court has held that the value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Likewise, the October 2008 opinion that the Veteran 
"possibly/probably" suffered from chilblains as a result of 
frostbite exposure is not a confirmed diagnosis.  When these 
opinions are weighed against the thorough examination provided to 
the Veteran in November 2009, and the more conclusive opinion 
offered by this examiner, the Board finds the November 2009 
medical opinion to be more reliable in this case.  It is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board has also considered a number of articles provided by 
the Veteran in support of his claim.  A number of these articles 
indicate that people who have experienced cold injuries may later 
develop delayed symptoms such as arthritis or cold sensitization.  
With regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the 
present case, the articles submitted by the Veteran are not 
combined with a medical opinion.  Regardless, the November 2009 
VA examiner specifically concluded that the Veteran's arthritic 
symptoms were not related to an in-service cold injury.  

Finally, the Board recognizes that the Veteran believes he 
currently suffers from the residuals of an in-service cold 
injury.  The Veteran has indicated on numerous occasions that he 
was exposed to cold weather during military service and that he 
was treated for frostbite.  Lay assertions may serve to support a 
claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  While the Veteran may be 
competent to offer this testimony, it does not demonstrate 
entitlement to service connection.  The issue is not whether the 
Veteran was exposed to cold conditions during active military 
service, but whether he currently suffers from any chronic 
residuals as a result of this exposure.  The preponderance of the 
evidence of record demonstrates that the Veteran does not suffer 
from any chronic cold injury residuals.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for the residuals of a cold injury to the feet and 
hands must be denied.  


ORDER

Entitlement to service connection for the residuals of cold 
weather injuries of the feet and fingers is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


